Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-3 are rejected under 35 U.S.C. 102 (a) (1) as being anticipated by Yin et al. (US Pub No. US 2006/0236014 A1 and Yin hereinafter)
Regarding Claim 1, Yin discloses (fig.2) an electronic device, comprising: 
a computing device comprising a display (54) and a housing (14), wherein the housing comprises a front side and a back side (front/back side of 14), wherein the display is disposed on the front side; a receptacle (19) disposed on the back side of the housing, wherein the receptacle is to receive an accessory device (12); and a sensor (28-29 and 70) in the receptacle to communicate with the computing device, the sensor to sense the presence of the accessory device within the receptacle, wherein, in response to the sensor sensing the presence of the accessory device within the receptacle, the computing device is to change a power state of the accessory device ([0027], [0029]-[0030]).  

Regarding Claim 2, Yin discloses (fig.2) the electronic device of claim 1, wherein, in response to the sensor sensing the presence of the accessory device within the receptacle, the computing device is to download machine readable instructions relating to the accessory device [(0014]).  

Regarding Claim 3, Yin discloses (fig.2) the electronic device of claim 1, wherein the computing device is transitionable between an open position and a closed position, wherein when the computing device is in the closed position, the front side and the display are hidden by the housing, and wherein when the computing device is in the open position, the front side and the display are exposed (shows in figs 1A-2).  



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.





Claims 4-5 are rejected under 35 U.S.C. 103 as being unpatentable over Yin et al in view of ROTHKOPF et al (US Pub No. 2012/0194448 A1 and ROTHKOPF hereinafter)
Regarding Claim 4, Yin discloses (fig.2) the electronic device of claim 3. Yin does not explicitly disclose wherein the computing device comprises a foldable display, and wherein the accessory device comprises a keyboard, a mouse, a stylus, or a combination thereof. However, ROTHKOPF teaches (fig.1A) wherein the computing device comprises a foldable display (106), and wherein the accessory device comprises a keyboard (virtual keyboard), a mouse, a stylus, or a combination thereof. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the foldable display and keyboard as accessory device of ROTHKOPF to device of Yin in order to provide user interface with the foldable display for making the device and display smaller with the result of a less functional device.

Regarding Claim 5, Yin discloses (fig.2) the electronic device of claim 1. Yin does not explicitly disclose wherein the sensor comprises a magnetic sensor and the accessory device comprises a magnet, and wherein the sensor is to sense a magnetic field generated by the magnet to sense the presence of the accessory device within the receptacle.  However, ROTHKOPF teaches (fig.1A) wherein the sensor comprises a magnetic sensor and the accessory device comprises a magnet, and wherein the sensor is to sense a magnetic field generated by the magnet to sense the presence of the accessory device within the receptacle. It would have been obvious to one of .

Claims 6-7 are rejected under 35 U.S.C. 103 as being unpatentable over Yin et al in view of ROTHKOPF et al and further in view of Yonglong et al (CN202422005 (U))
Regarding Claim 6, Yin/ ROTHKOPF discloses the electronic device of claim 5. Yin/ ROTHKOPF does not explicitly disclose wherein the receptacle further comprises a charging coil that is electrically coupled to the computing device, and wherein, in response to the sensor sensing the presence of the accessory device within the receptacle, the computing device is to induce an electrical current in the charging coil to charge a battery of the accessory device. However, Yonglong teaches (fig.1-2) a charging coil (11) that is electrically coupled to the computing device (30), and wherein, in response to the sensor (12-14) sensing the presence of the accessory device within the receptacle, the computing device is to induce an electrical current in the charging coil to charge a battery of the accessory device. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the magnetic sensor of Yonglong to device of Yin/ ROTHKOPF in order to provide electrical connection between the charging battery and computer.

Regarding Claim 7, Yin/ ROTHKOPF/ Yonglong discloses the electronic device of claim 6. Yonglong further teaches (figs.1-2) wherein the receptacle includes a first connector that is to engage with a second connector on the computing device when the receptacle is disposed on the computing device, and wherein the sensor and the charging coil are to be coupled to the computing device via the engaged first connector and second connector [(0033)]. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the connectors of Yonglong to device of Yin/ ROTHKOPF in order to provide electrical connection between the charging battery and computer.
  
Claims 8-10 are rejected under 35 U.S.C. 103 as being unpatentable over Yin et al in view of Chang et al in view of Truong et al (US Patent No. 7210046 B2 and Truong hereinafter)
Regarding Claim 8, Yin discloses (fig.2) an electronic device, comprising: a computing device comprising a display (54) and a housing (14), wherein the housing comprises a front side and a back side (front/back side of 14), wherein the display is disposed on the front side; and a sensor (28-29 and 70) in the receptacle to communicate with the computing device, the sensor to sense the presence of the accessory device (12) within the receptacle. 
Yin does not explicitly disclose a receptacle to be removably disposed on the back side of the housing, wherein the receptacle is to receive an accessory device; wherein, in response to the sensor sensing the presence of the accessory device within the receptacle, the computing device is to prompt the accessory device to power off.  

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the removable connectors of Chang to device of Yin in order to provide replaceable connectors for different purposes.
Yin/Chang does not explicitly disclose wherein, in response to the sensor sensing the presence of the accessory device within the receptacle, the computing device is to prompt the accessory device to power off.  
However, Truong teaches (claim 14) wherein, in response to the sensor sensing the presence of the accessory device within the receptacle, the computing device is to prompt the accessory device to power off.  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine sensing the presence of the accessory device within the receptacle of Truong to device of Yin/Chang in order to determine the stylus has been misallocated or is not parked in the stylus garage.

Regarding Claim 9, Yin/Chang/ Truong discloses the electronic device of claim 8. Truong further teaches (claim 14) wherein, in response to the sensor sensing the presence of the accessory device within the receptacle, the computing device is to download machine readable instructions relating to the accessory device. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine sensing the presence of the accessory device within the 

Regarding Claim 10, Yin/Chang/Truong discloses the electronic device of claim 9. Truong further teaches (claim 14) wherein the machine readable instructions comprises driver machine readable instructions for the accessory device. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine driver machine readable instructions for the accessory device of Truong to device of Yin/Chang in order to determine the stylus has been misallocated or is not parked in the stylus garage.

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Yin et al in view of Chang et al in view of Truong et al and further in view of Natarajan (US  2016/0334893 A1 and Natarajan hereinafter)
Regarding Claim 11, Yin/Chang/Truong discloses the electronic device of claim 10. Yin/Chang/Truong wherein the accessory device comprises a keyboard. However, Natarajan teaches wherein the accessory device comprises a keyboard. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the keyboard of Natarajan to device of Yin/Chang/Truong in order to a collapsible keyboard portion is coupled to a stylus tip.




Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Yin et al in view of ROTHKOPF et al and further in view of Truong et al
Regarding Claim 14, Yin discloses (fig.2) an electronic device, comprising: a computing device comprising a display (54) and a housing (14), wherein the housing comprises a front side and a back side (front/back side of 14), wherein the display is disposed on the front side.
Yin does not explicitly disclose a receptacle to be removably disposed on the back side of the housing, wherein the receptacle is to receive a keyboard that includes a magnet; and a magnetic sensor in the receptacle to communicate with the computing device, the magnetic sensor to sense a magnetic field generated by the magnet in the keyboard to sense the presence of the keyboard within the receptacle, wherein, in response to the sensor sensing the presence of the keyboard within the receptacle, the computing device is to prompt the keyboard to power off and to download machine readable instructions relating to the keyboard.  
However, ROTHKOPF teaches (figs 1-2B) a receptacle (204) to be removably disposed on the back side of the housing, wherein the receptacle is to receive a keyboard (202) that includes a magnet ([0010]); and a magnetic sensor in the receptacle to communicate with the computing device, the magnetic sensor ([0058]) to sense a magnetic field generated by the magnet in the keyboard to sense the presence of the keyboard within the receptacle. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the magnetic sensor of ROTHKOPF to device of Yin in order to provide  sensor that include a Hall 
Yin/ ROTHKOPF does not disclose wherein, in response to the sensor sensing the presence of the keyboard within the receptacle, the computing device is to prompt the keyboard to power off and to download machine readable instructions relating to the keyboard. However, Truong teaches (claim 14) wherein, in response to the sensor sensing the presence of the accessory device within the receptacle, the computing device is to prompt the accessory device to power off and to download machine readable instructions relating to the accessory device.  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine sensing the presence of the accessory device within the receptacle of Truong to device of Yin/ ROTHKOPF in order to determine the stylus has been misallocated or is not parked in the stylus garage.

Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Yin et al in view of ROTHKOPF et al in view of Truong et al further in view of Yonglong et al 
Regarding Claim 15, Yin/ ROTHKOPF/ Truong discloses the electronic device of claim 14.  Yin/ ROTHKOPF/ Truong does not explicitly disclose wherein the receptacle further comprises a charging coil that is coupled to the computing device, and wherein, in response to the sensor sensing the presence of the keyboard within the receptacle, the computing device is to induce an electrical current in the charging coil to charge a battery of the keyboard. However, Yonglong teaches (fig.1-2) a charging coil (11) hat is coupled to the computing device (30), and wherein, in response to the sensor (12-14) 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the magnetic sensor of Yonglong to device of Yin/ ROTHKOPF// Truong in order to provide electrical connection between the charging battery and computer.


Allowable Subject Matter
Claims 12-13 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Regarding claim 12, the prior art (Yin/Chang/Truong ) fails to disclose, “wherein the sensor comprises a magnetic sensor, and the keyboard comprises a first end, a second end opposite the first end, a first magnet disposed more proximate to the first end than the second end, and a second magnet disposed more proximate to the second end than the first end, and wherein the sensor is to sense a magnetic field generated by the first magnet or the second magnet when the keyboard is disposed within the receptacle.”
Claim 13 is objected being depend on claim 12.



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROCKSHANA D CHOWDHURY whose telephone number is (571)272-1602. The examiner can normally be reached M-F: 8 AM - 4:30 PM ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jinhee Lee can be reached on 571-272-1977. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ROCKSHANA D CHOWDHURY/Primary Examiner, Art Unit 2841